DETAILED ACTION
Status of Claims

This office action considers claims 1-20 filed in “Claims” filed on 03/03/2021 pending for prosecution.
Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first shielding layer on the substrate, wherein a first shielding structure is in the first shielding layer of the shielding region; a projection of the first shielding structure has a first projection on a surface of the substrate; and the first shielding structure has a first density, the first density being a ratio of an area of the first projection over the first area; a second shielding layer on the first shielding layer, wherein a second shielding structure is in the second shielding layer of the shielding region; a projection of the second shielding structure has a second projection on the surface of the substrate; the second shielding structure has a second density which is less than the first density, the second density being a ratio of an area of the second projection over the first area; and an electrical interconnection structure, electrically interconnecting the first shielding structure with the second shielding structure and enabling the first shielding structure grounded”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-19, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 20: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a first shielding layer on the substrate, wherein a first shielding structure is in the first shielding layer of the shielding region; a projection of the first shielding structure has a first projection on a surface of the substrate; and the first shielding structure has a first density, the first density being a ratio of an area of the first projection over the first area; forming a second shielding layer on the first shielding layer, wherein a second shielding structure is in the second shielding layer of the shielding region; a projection of the second shielding structure has a second projection on the surface of the substrate; the second shielding structure has a second density which is less than the first density, the second density being a ratio of an area of the second projection over the first area; and forming an electrical interconnection structure, electrically interconnecting the first shielding structure with the second shielding structure and enabling the first shielding structure grounded”, as recited in Claim 20, in combination with the remaining process steps and sequences of the claim.		
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Topaloglu (US 20090097186 A1; hereinafter Topaloglu) “DENSITY-CONFORMING VERTICAL PLATE CAPACITORS EXHIBITING ENHANCED CAPACITANCE AND METHODS OF FABRICATING THE SAME”.
Chiu et al. (US 20100271750 A1; hereinafter Chiu) “CAPACITOR STRUCTURE”.
Huang et al. (US 20080129911 A1; hereinafter Huang) “LCOS DISPLAY UNIT AND METHOD FOR FORMING THE SAME”.	
Prior Art Topaloglu teaches semiconductor devices and methods for fabricating semiconductor devices, and more particularly relates to density-conforming vertical plate capacitors exhibiting enhanced capacitance and methods for fabricating density-conforming vertical plate capacitors exhibiting enhanced capacitance ([0001]), wherein (Fig. 1+; [0019+]) a first conductive interconnect; a second conductive interconnect, wherein the second conductive interconnect overlies the first conductive interconnect and is substantially aligned with the first conductive interconnect; and a first via bar electrically coupling the first conductive interconnect and the second conductive interconnect, wherein the first via bar having a width and a length that is larger than the width, and wherein the first via bar contributes to the capacitance of the vertical plate capacitor,  wherein the first conductive interconnect has a length and the second conductive interconnect has a length and the length of the first via bar is substantially equal to the length of the first conductive interconnect, the length of the second conductive interconnect, or the lengths of both the first conductive interconnect and the second conductive interconnect, wherein the second via bar electrically and physically couples a third conductive interconnect and a fourth conductive interconnect, wherein the first conductive interconnect and the third conductive interconnect are coupled to a stub of a first electrode, and wherein conductive interconnects of a second electrode are interdigitated with the first conductive interconnect and the third conductive interconnect. But, Prior Art Topaloglu does not expressly teach a first shielding layer on the substrate, wherein a first shielding structure is in the first shielding layer of the shielding region; a projection of the first shielding structure has a first projection on a surface of the substrate; and the first shielding structure has a first density, the first density being a ratio of an area of the first projection over the first area; a second shielding layer on the first shielding layer, wherein a second shielding structure is in the second shielding layer of the shielding region; a projection of the second shielding structure has a second projection on the surface of the substrate; the second shielding structure has a second density which is less than the first density, the second density being a ratio of an area of the second projection over the first area; and an electrical interconnection structure, electrically interconnecting the first shielding structure with the second shielding structure and enabling the first shielding structure grounded (claim 1); or forming a first shielding layer on the substrate, wherein a first shielding structure is in the first shielding layer of the shielding region; a projection of the first shielding structure has a first projection on a surface of the substrate; and the first shielding structure has a first density, the first density being a ratio of an area of the first projection over the first area; forming a second shielding layer on the first shielding layer, wherein a second shielding structure is in the second shielding layer of the shielding region; a projection of the second shielding structure has a second projection on the surface of the substrate; the second shielding structure has a second density which is less than the first density, the second density being a ratio of an area of the second projection over the first area; and forming an electrical interconnection structure, electrically interconnecting the first shielding structure with the second shielding structure and enabling the first shielding structure grounded (claim 20).
Prior Art Chiu teaches an interdigitated multilayer capacitor structure ([0002]), wherein (Fig. 1+; [0021+])  a plurality of conductive line levels parallel to each other and located over the substrate, wherein each conductive line level comprises a plurality of conductive lines including at least two first conductive lines parallel to each other and at least two second conductive lines parallel to each other, each first conductive line is isolated from each second conductive line, the first conductive lines on the conductive line levels neighboring each other are aligned to each other and the second conductive lines on the conductive line levels neighboring each other are aligned to each other so that the conductive lines on the conductive line levels together form a plurality of conductive co-planes comprising at least two first conductive line co-planes having the first conductive lines thereon and at least two second conductive line co-planes having the second conductive lines thereon, each conductive line co-plane comprises at least one of the conductive lines on each conductive line level; a plurality of vias located on the conductive line co-planes and between the conductive line levels for connecting the conductive lines on the neighboring conductive line levels, wherein, on a height level of each of the conductive line co-planes, the vias are arranged only on one of the neighboring conductive line co-planes; a dielectric layer interposed between the conductive line levels; a first conductive end electrically connected to the first lines on each of the conductive line levels; and a second conductive end electrically connected to the second lines on each of the conductive line level. But, Prior Art Chiu does not expressly teach a first shielding layer on the substrate, wherein a first shielding structure is in the first shielding layer of the shielding region; a projection of the first shielding structure has a first projection on a surface of the substrate; and the first shielding structure has a first density, the first density being a ratio of an area of the first projection over the first area; a second shielding layer on the first shielding layer, wherein a second shielding structure is in the second shielding layer of the shielding region; a projection of the second shielding structure has a second projection on the surface of the substrate; the second shielding structure has a second density which is less than the first density, the second density being a ratio of an area of the second projection over the first area; and an electrical interconnection structure, electrically interconnecting the first shielding structure with the second shielding structure and enabling the first shielding structure grounded (claim 1); or forming a first shielding layer on the substrate, wherein a first shielding structure is in the first shielding layer of the shielding region; a projection of the first shielding structure has a first projection on a surface of the substrate; and the first shielding structure has a first density, the first density being a ratio of an area of the first projection over the first area; forming a second shielding layer on the first shielding layer, wherein a second shielding structure is in the second shielding layer of the shielding region; a projection of the second shielding structure has a second projection on the surface of the substrate; the second shielding structure has a second density which is less than the first density, the second density being a ratio of an area of the second projection over the first area; and forming an electrical interconnection structure, electrically interconnecting the first shielding structure with the second shielding structure and enabling the first shielding structure grounded (claim 20).
Prior Art Huang teaches a Metal-Insulator-Metal (MIM) capacitor consisting of a micromirror layer, a insulation layer and a light shielding layer is formed by grounding the light shielding layer  on a pixel switch circuit layer ([Abstract]), wherein (Fig.1+; [0028+]) a silicon substrate; a pixel switch circuit layer on the silicon substrate, the pixel switch circuit layer including a Metal-Oxide-Semiconductor Field Effect Transistor (MOSFET); a light shielding layer on the pixel switch circuit layer; an insulation layer on the light shielding layer; and a micromirror layer on the insulation layer, the micromirror layer, the insulation layer and the light shielding layer constituting a capacitor, and the micromirror layer being electrically connected with a source of the MOSFET, wherein the light shielding layer is grounded. But, Prior Art Huang does not expressly teach a first shielding layer on the substrate, wherein a first shielding structure is in the first shielding layer of the shielding region; a projection of the first shielding structure has a first projection on a surface of the substrate; and the first shielding structure has a first density, the first density being a ratio of an area of the first projection over the first area; a second shielding layer on the first shielding layer, wherein a second shielding structure is in the second shielding layer of the shielding region; a projection of the second shielding structure has a second projection on the surface of the substrate; the second shielding structure has a second density which is less than the first density, the second density being a ratio of an area of the second projection over the first area; and an electrical interconnection structure, electrically interconnecting the first shielding structure with the second shielding structure and enabling the first shielding structure grounded (claim 1); or forming a first shielding layer on the substrate, wherein a first shielding structure is in the first shielding layer of the shielding region; a projection of the first shielding structure has a first projection on a surface of the substrate; and the first shielding structure has a first density, the first density being a ratio of an area of the first projection over the first area; forming a second shielding layer on the first shielding layer, wherein a second shielding structure is in the second shielding layer of the shielding region; a projection of the second shielding structure has a second projection on the surface of the substrate; the second shielding structure has a second density which is less than the first density, the second density being a ratio of an area of the second projection over the first area; and forming an electrical interconnection structure, electrically interconnecting the first shielding structure with the second shielding structure and enabling the first shielding structure grounded (claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898